ORDER

PER CURIAM.
Appellant appeals the judgment and sentence entered following his conviction by a jury on one count of murder in the second degree, § 565.021 RSMo 1994, and one count of armed criminal action, § 571.015 RSMo 1994, in the Circuit Court of St. Louis County. Appellant also appeals the denial of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the briefs of the parties, the legal file and the record on appeal and find the claims of error to be without merit. No error of law appears, and the findings and conclusions of the motion court are not clearly erroneous. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).